ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-07-12_ORD_01_NA_01_FR.txt. COMPETENCE PÊCHERIES (ORDONNANCE 12 VII 73) 315

sauvegarder, par l'indication de mesures conservatoires, les droits
qu’elle pourrait éventuellement reconnaître dans cet arrêt à l’une ou
l’autre des Parties;

En conséquence,
LA Cour,
par onze voix contre trois,

Confirme que, sous réserve du pouvoir de révocation ou de modifica-
tion que l’article 61, paragraphe 7, du Règlement de 1946 confère à la
Cour, les mesures conservatoires indiquées au paragraphe 1 du dispositif
de l’ordonnance du 17 août 1972 resteront en vigueur jusqu’à ce que la
Cour ait rendu son arrêt définitif en l’affaire.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le douze juillet mil neuf cent soixante-treize, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
d'Islande, au Gouvernement de la République fédérale d'Allemagne et
au Secrétaire général de l'Organisation des Nations Unies pour trans-
mission au Conseil de sécurité.

Le Président,
(Signé) Manfred Lacus.

Le Greffier,
(Signé) S. AQUARONE.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'avais souscrit aux ordonnances de la Cour, en date du 17 août 1972,
accordant le bénéfice des mesures provisoires sollicitées d’une part par le
Royaume-Uni et d’autre part par la République fédérale d’Allemagne
dans le différend qui les oppose à l’Islande, mais je ne saurais faire de
même à l’occasion de la présente ordonnance. J’ai voté contre ladite or-
donnance et mon opposition est fondée sur les considérations qui suivent:

1. La Cour n’a pas à mon avis assez tenu compte des circonstances
survenues depuis la première ordonnance du 17 août 1972 pour confirmer
les mesures conservatoires édictées dans icelle.

A mon avis, compte tenu de l’article 61, paragraphe 7, de son Règle-
ment, la Cour devrait d’abord s’informer attentivement si les nouveaux
aspects du différend ne nécessitent pas sinon de rapporter du moins de
modifier la teneur de l’ordonnance du 17 août 1972.

6
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 316

En effet, nul n’ignore que de multiples incidents ont eu lieu dans la
zone de pêche contestée entre les gardes-côtes islandais et les chalutiers
battant pavillon du Royaume-Uni et de l’Allemagne fédérale. Certains
de ces incidents revêtent à mes yeux suffisamment de gravité, tel par
exemple l’abordage de deux navires ou des coups de canon tirés par les
gardes-côtes islandais, pour autoriser la Cour d’user de son droit de
modifier la teneur de sa première décision.

2. Par ailleurs, ces incidents constituent à mes yeux autant de viola-
tions flagrantes de part et d’autre du dispositif des ordonnances du 17
août 1972. I] y a donc lieu de revoir les mesures ordonnées et en édicter
d’autres touchant notamment la présence des bateaux de guerre.

Sans doute, l’ordonnance de ce jour est prise «sous réserve du pouvoir
de révocation ou de modification de la Cour» de l’article 61, paragraphe
7, de son Réglement, mais la reconduction des mesures conservatoires
ordonnées Je 17 août 1972 jusqu’à ce que la Cour ait rendu son arrêt
définitif en l'affaire est grosse de risques, compte tenu de la tension exis-
tant à l’heure actuelle entre les litigants. Si d’autres incidents beaucoup
plus graves survenaient avant que l'arrêt définitif n’intervienne, on pour-
rait reprocher à la Cour d’avoir manqué de vigilance.

Telles sont les considérations qui m’ont empêché de m’associer à la
majorité de la Cour qui a souscrit à la présente ordonnance.

MM. Gros et PETRÉN, juges, joignent à l’ordonnance les exposés de
leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.
